Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) effective as of March 24, 2015, by
and between MID-AMERICA APARTMENT COMMUNITIES, INC., a Tennessee corporation
(the “Company”), and H. ERIC BOLTON (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and Executive entered into that certain employment
agreement between Mid-America Apartment Communities, Inc. and Executive
effective as of December 5, 2008 (the “Original Employment Agreement”);

 

WHEREAS, the Company and the Executive desire to enter into this Agreement which
supersedes and replaces in its entirety the Original Employment Agreement;

 

WHEREAS, the Company desires to employ the Executive to serve as the Chief
Executive Officer of the Company; and

 

WHEREAS, to the extent this Agreement provides for any “deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the Agreement will be administered in compliance with Code
Section 409A and the regulations promulgated thereunder; and

 

WHEREAS, the Company and the Executive each deem it necessary and desirable to
execute a written document setting forth the terms and conditions of said
relationship.

 

NOW, THEREFORE, in consideration of the premises and mutual obligations
hereinafter set forth the parties agree as follows:

 

1.                  Definitions. For purposes of this Agreement, the following
terms shall have the following definitions:

 

“Agreement” has the meaning set forth in the preamble above.

 

“Arbitrators” means the arbitrators selected to conduct any arbitration
proceeding in connection with any disputes arising out of or relating to this
Agreement.

 

“Award Plans” means all stock option, incentive compensation, profit
participation, bonus or extra compensation plans that are adopted by the Company
and in which the Company’s employees of the same level as the Executive are
entitled to participate.

 

“Base Salary” means the annual salary to be paid to Executive as set forth in
Section 4(a) of this Agreement.

 

“Benefit Plans” means each and every health, life, medical, dental, disability,
insurance and welfare plan maintained by the Company for the benefit of the
Executive or the employees of the Company generally, provided that the Executive
is eligible to participate in such plan under the eligibility provisions thereof
that are generally applicable to participants therein.

 





 

 

 

“Board” means the Board of Directors of the Company.

 

“Change in Control” means any of the following events which occur during the
Term of this Agreement:

 

(i)                 any “Person”, as that term is used in Section 13(d) and
Section 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than an entity in which the Company, directly or
indirectly, beneficially owns 50 percent or more of the voting securities or any
Company-sponsored employee benefit plan, becomes a beneficial owner (as defined
in Rule 13d-3 under the Exchange Act or any successor rule or regulation),
directly or indirectly, of securities of the Company representing 40 percent or
more of the combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of directors, regardless of whether
or not the Board shall have approved the acquisition of such securities by the
acquiring person;

 

(ii)               during any period of 24 consecutive months, individuals who
at the beginning of such period constituted the Board and any new director
(other than a director designated by a Person who has entered into an agreement
with the Company to effect a transaction described in subsections (i), (iii) or
(iv) hereof) whose election or nomination for election to the Board was or is
approved of by a vote of at least two-thirds of the directors at the beginning
of such 24-month period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board;

 

(iii)             the Company is merged, consolidated or reorganized into or
with another corporation or other legal person, or securities of the Company are
exchanged for securities of another corporation or other legal person, and
immediately after such merger, consolidation, reorganization or exchange less
than a majority of the combined voting power of the then-outstanding securities
of such corporation or person immediately after such transaction are held,
directly or indirectly, in the aggregate by the holders of securities entitled
to vote generally in the election of directors of the Company immediately prior
to such transaction;

 

(iv)             the Company in any transaction or series of related
transactions, sells all or substantially all of its assets to any other
corporation or other legal person and less than a majority of the combined
voting power of the then-outstanding securities of such corporation or person
immediately after such sale or sales are held, directly or indirectly, in the
aggregate by the holders of the securities entitled to vote generally in the
election of directors of the Company immediately prior to such sale:

 

(v)               the Company and its affiliates shall sell or transfer (in a
single transaction or series of related transactions) to a non-affiliate
business operations or assets that generated at least two-thirds of the
consolidated revenues (determined on the basis of the Company’s four most
recently completed fiscal quarters for which reports have been filed under the
Exchange Act) of the Company and its subsidiaries immediately prior thereto;

 



2

 

 

 

(vi) the shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or

 

(vii) any other transaction or series of related transactions occur that have
substantially the effect of the transactions specified in any of the preceding
clauses in this sentence.

 

“Change in Control Benefits” means the Executive’s receipt of the Termination
Payment and all other payments, benefit or compensation which the Executive
receives or has the right to receive from the Company or any of its affiliates
as a result of a Change in Control and the Executive’s Change in Control
Termination.

 

“Change in Control Termination” means (i) a Termination Without Cause of the
Executive’s employment by the Company, in anticipation of, on, or within three
years after a Change in Control, (ii) the Executive’s resignation for Good
Reason on or within three years after a Change in Control.

 

“Code” has the meaning set forth in the recitals above.

 

“Company” means Mid-America Apartment Communities, Inc., a Tennessee
corporation, and any successor to its business and/or assets which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

 

“Company Shares” means the shares of common stock of the Company or any
securities of a successor company which shall have replaced such common stock.

 

“Compensation Committee” means the compensation committee of the Board.

 

“Excise Tax” means a tax imposed pursuant to Section 4999 of the Code.

 

“Executive” means the person identified in the preamble paragraph of this
Agreement.

 

“Fair Market Value” means, on any give date, the closing sale price of the
common stock of the Company on the New York Stock Exchange on such date, or, if
the New York Stock Exchange shall be closed on such date, the next preceding
date on which the New York Stock Exchange shall have been open.

 

“Good Reason” means that the Executive terminated his employment because, within
the six-month period preceding the Executive’s termination, one or more of the
following conditions arose and the Executive notified the Company of such
condition within 90 days of its occurrence and the Company did not remedy such
condition within 30 days:

 

(i)                 a material diminution in the Executive’s Base Salary as in
effect on the date hereof or as the same may be increased from time to time;

 



3

 

 

 

(ii)               a material diminution in the Executive’s authority, duties,
or responsibilities;

 

(iii)             the relocation of the Company’s principal executive offices to
a location outside a thirty-mile radius of Memphis, Tennessee or the Company’s
requiring the Executive to be based at any place other than a location within a
thirty-mile radius of Memphis, Tennessee, except for reasonably required travel
on the Company’s business; or

 

(iv)             any other action or inaction that constitutes a material breach
by the Company of this Agreement.

 

“Multi-Family Residential Business” means the business of acquiring, developing,
constructing, owning or operating multi-family residential apartment
communities.

 

“Multi-Family Residential Property” means any real estate upon which the
Multi-Family Residential Business is being conducted.

 

“Option(s)” means any options issued to Executive pursuant to any Award Plan or
any option granted under the plan of any successor company that replaces or
assumes the Company’s options.

 

“Original Employment Agreement” has the meaning set forth in the recitals.

 

“Partnership” means Mid-America Apartments, L.P., a Tennessee limited
partnership.

 

“Partnership Unit(s)” means limited partnership interests of the Partnership.
The holder has the option of requiring the Company to redeem such interests. The
Company may elect to effectuate such redemption by either paying cash or
exchanging Company Shares for such interests.

 

“Permanent Disability” means the Executive: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees or directors of the Company. Medical determination of Permanent
Disability may be made by either the Social Security Administration or by the
provider of an accident or health plan covering employees or directors of the
Company provided that the definition of “disability” applied under such
disability insurance program complies with the requirements of the preceding
sentence. Upon the request of the Company, the Executive must submit proof to
the Company of the Social Security Administration’s or the provider’s
determination.

 

“Restricted Stock” means any share of restricted common stock issued to
Executive pursuant to any Award Plan or any restricted stock granted under the
plan of any successor company that replaces or assumes the Company’s restricted
stock awards.

 



4

 

 

 

“Specified Employee” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph 5 thereof) of the Company if any stock of the
Company is publicly traded on an established securities market or otherwise.

 

“Term” has the meaning assigned to it in Section 3 of this Agreement.

 

“Termination Date” means the date on which the employment of Executive is
terminated, which date shall be (i) in the case of Executive’s Permanent
Disability, 30 days after a Termination Notice is given and Executive does not
return to the full-time performance of his duties within such 30-day period or
(ii) in all other instances, the date specified as the Termination Date in the
Termination Notice, which date shall not be less than thirty nor more than sixty
days from the date the Termination Notice is given.

 

“Termination of Employment” means the termination of the Executive’s employment
with the Company for reasons other than death or Permanent Disability. Whether a
Termination of Employment takes place is determined based on the facts and
circumstances surrounding the termination of the Executive’s employment and
whether the Company and the Executive intended for the Executive to provide
significant services for the Company following such termination. A change in the
Executive’s employment status will not be considered a Termination of Employment
if:

 

(i)                 the Executive continues to provide services as an employee
of the Company at an annual rate that is 20 percent or more of the services
rendered, on average, during the immediately preceding three full calendar years
of employment (or, if employed less than three years, such lesser period) and
the annual remuneration for such services is 20 percent or more of the average
annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or

 

(ii)               the Executive continues to provide services to the Company in
a capacity other than as an employee of the Company at an annual rate that is 50
percent or more of the services rendered, on average, during the immediately
preceding three full calendar years of employment (or if employed less than
three years, such lesser period) and the annual remuneration for such services
is 50 percent or more of the average annual remuneration earned during the final
three full calendar years of employment (or if less, such lesser period).

 

“Termination Notice” means a written notice of termination of employment by
Executive or the Company.

 

“Termination Payment” has the meaning set forth in Section 9(b)(i) of this
Agreement.

 

“Termination With Cause” means the termination of the Executive’s employment by
act of the Board for any of the following reasons:

 

(i)                 the Executive’s conviction for a felony;

 



5

 

 

 

(ii)               the Executive’s theft, embezzlement, misappropriation of or
intentional infliction of material damage to the Company’s property or business
opportunity;

 

(iii)             the Executive’s intentional breach of the noncompetition
provisions contained in Section 10 of this Agreement; or

 

(iv)             the Executive’s ongoing willful neglect of or failure to
perform his duties hereunder or his ongoing willful failure or refusal to follow
any reasonable, unambiguous duly adopted written direction of the Board or any
duly constituted committee thereof that is not inconsistent with the description
of the Executive’s duties set forth in Section 2, if such willful neglect or
failure is materially damaging or materially detrimental to the business and
operations of the Company; provided that Executive shall have received written
notice of such failure and shall have continued to engage in such failure after
30 days following receipt of such notice from the Board, which notice
specifically identifies the manner in which the Board believes that Executive
has engaged in such failure.

 

For purposes of this subsection, no act, or failure to act, shall be deemed
“willful” unless done, or omitted to be done, by Executive not in good faith,
and without reasonable belief that such action or omission was in the best
interest of the Company. Executive shall not be deemed to have been terminated
for Cause unless and until there shall have been delivered to Executive a copy
of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice to Executive and an
opportunity for Executive, together with his counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, Executive was
guilty of misconduct as set forth above, and of continuing such misconduct after
notice from the Board.

 

“Termination Without Cause” means the termination of the Executive’s employment
by the Company for any reason other than Termination With Cause, or termination
by the Company due to Executive’s death or Permanent Disability.

 

“Threshold Amount” means three times the Executive’s “base amount” within the
meaning of Section 280G(b)(3) of the Code.

 

“Uniform Arbitration Act” means the Uniform Arbitration Act, Tennessee Code
Annotated § 29-5-391 et seq., as amended.

 

“Voluntary Termination” means the Executive’s voluntary termination of his
employment hereunder for any reason other than Good Reason. If the Executive
gives a Termination Notice of Voluntary Termination and, prior to the
Termination Date, the Executive voluntarily refuses or fails to provide
substantially all the services described in Section 2 hereof for a period
greater than two consecutive weeks, the Voluntary Termination shall be deemed to
be effective as of the date on which the Executive so ceases to carry out his
duties. Voluntary refusal to perform services shall not include taking vacation
otherwise permitted in accordance with Section 4(d) hereof, the Executive’s
failure to perform services on account of his illness or the illness of a member
of his immediate family, provided such illness is adequately substantiated at
the reasonable request of the Company, or any other absence from service with
the written consent of the Board.

 



6

 

 

 

2.                  Employment; Services. The Company and the Executive
acknowledge and agree that the Original Employment Agreement is hereby
terminated by mutual consent and neither the Company nor the Executive shall
have any continuing obligation to the other pursuant to the terms of the
Original Employment Agreement. The mutual agreements and covenants contained in
this Agreement shall replace and supersede in their entirety the provisions of
the Original Employment Agreement. The Company shall employ the Executive, and
the Executive agrees to be so employed, in the capacity of Chairman of the Board
and Chief Executive Officer of the Company to serve for the Term hereof, subject
to earlier termination as hereinafter provided. The Executive shall devote such
amount of his time and attention to the Company’s affairs as are necessary to
perform his duties to the Company in his capacity as Chairman of the Board and
Chief Executive Officer. The Executive shall have authority and responsibility
with respect to the day-to-day management of the Company, consistent with
direction from the Company’s Board.

 

3.                  Term; Termination.

 

(a)                The term of the Executive’s employment hereunder shall be one
year and shall commence on the date hereof and shall be extended automatically,
for so long as the Executive remains employed by the Company hereunder, the
first day of each month that begins after the date of this Agreement for an
additional one-month period (such period, as it may be extended from time to
time, being herein referred to as the “Term”), unless terminated earlier in
accordance with the terms of this Agreement, to the effect that on the first day
of each month, the remaining term of this Agreement and the Executive’s
employment hereunder shall be one year.

 

(b)               Any purported termination of employment by Executive or the
Company shall be communicated by a Termination Notice. The Termination Notice
shall indicate the specific termination provision in this Agreement relied upon
and set forth the facts and circumstances claimed to provide a basis for
termination. If the party receiving the Termination Notice notifies the other
party prior to the Termination Date that a dispute exists concerning the
termination, the Termination Date shall be extended until the dispute is finally
determined, either by mutual written agreement of the parties, by a binding
arbitration award, or by a final judgment, order or decree of a court of
competent jurisdiction. The Termination Date shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Company will continue to
pay Executive his full compensation in effect when the notice giving rise to the
dispute was given and Executive shall continue as a participant in all Award
Plans and Benefit Plans in which Executive participated when the Termination
Notice giving rise to the dispute was given, until the dispute is finally
resolved in accordance with this subsection. Amounts paid under this subsection
are in addition to all other amounts due under this Agreement and shall not be
offset against or reduce any other amounts due under this Agreement.

 



7

 

 

 

4.                  Compensation.

 

(a)                Base Salary. During the Term, the Company shall pay the
Executive for his services a “Base Salary” of $612,000, to be paid in accordance
with customary Company policies, such Base Salary being subject to any increases
approved by the Compensation Committee or the Board, as the case may be.

 

(b)               Award Plans. During the Term, the Executive shall also be
eligible for additional compensation in the form of a cash bonus, shares of
stock in the Company, Partnership Units, or Options, and shall be eligible to
participate in the Award Plans.

 

(c)                Benefit Plans. During the Term, Executive shall be entitled
to participate in, and to all rights and benefits provided by, each Benefit
Plan, provided that Executive is eligible to participate in such plan under the
eligibility provisions thereof that are generally applicable to the participants
thereof (collectively, “Benefit Plans”).

 

(d)               Vacation. The Executive shall be entitled each calendar year
to vacation time, during which time his compensation shall be paid in full. The
time allotted for such vacation shall be in accordance with the Company’s
vacation policies.

 

(e)                Overall Qualification. Nothing in this Agreement shall be
construed as preventing the Company from modifying, suspending, discontinuing or
terminating any of the Benefit Plans or Award Plans without notice or liability
to Executive so long as (i) the modification, suspension, discontinuation or
termination of any such plan is authorized by and performed in accordance with
the specific provisions of such plan and (ii) such modification, suspension,
discontinuation or termination is taken generally with respect to all similarly
situated employees of the Company and does not single out or discriminate
against Executive.

 

5.                  Expenses. The Company recognizes that the Executive will
have to incur certain out-of-pocket expenses, including but not limited to
travel expenses, related to his services and the Company’s business and the
Company agrees to reimburse the Executive for all reasonable expenses
necessarily incurred by him in the performance of his duties upon presentation
of a voucher or documentation indicating the amount and business purposes of any
such expenses; provided that Executive complies with the Company’s policies and
procedures regarding business expenses.

 

6.                  Voluntary Termination; Termination With Cause. Except as
otherwise provided in Section 9 of this Agreement, if (i) the Executive shall
cease being an employee of the Company on account of a Voluntary Termination or
(ii) there shall be a Termination With Cause, the Executive shall not be
entitled to any compensation after the Termination Date of such Voluntary
Termination or Termination With Cause (except Base Salary and vacation accrued
but unpaid on the Termination Date of such event). In the event of a Voluntary
Termination or Termination With Cause, the Executive shall continue to be
subject to the noncompetition covenant contained in Section 10.

 

7.                  Death or Disability. In the event of the Executive’s death
or Permanent Disability, the Company shall continue to pay the Executive or his
heirs, devisees, executors, legatees or personal representatives, as
appropriate, the semi-monthly payments of the Base Salary then in effect for one
year from the Executive’s death or Termination Date following determination of
Permanent Disability, as applicable. The Company shall also pay any amounts due
pursuant to the terms of any Benefit Plans and Award Plans in which Executive
was a participant, including, without limitation, the pro rata amount of any
bonus to be paid to Executive for the fiscal year in which Executive was
terminated. Any pro rata bonus shall be paid at such time when the Company makes
bonus payments to its senior executives. Further, if Executive’s employment is
terminated due to Executive’s Permanent Disability, then within 30 days of the
Executive’s Termination Date the Company shall pay to Executive a lump sum in an
amount equal to the cost of 12 months of COBRA continuation coverage under the
Company’s group health plan and the cost of 12 months of insurance coverage
which is substantially equivalent to the remaining Benefit Plans to which
Executive was entitled immediately prior to such termination.

 



8

 

 

 

8.                  Termination Without Cause; Resignation for Good Reason. The
Company may terminate Executive for any reason, or no reason at all, at any time
and Executive may terminate this Agreement at any time for Good Reason, provided
that, upon termination of this Agreement by the Executive for Good Reason or in
the event of a Termination Without Cause, except as otherwise provided in
Section 9 of this Agreement, the Company shall provide the compensation and
benefits set forth in this Section 8. Executive may terminate this Agreement for
Good Reason notwithstanding any incapacity due to physical or mental illness.
Executive’s continued employment shall not constitute consent to, or a waiver
of, rights with respect to any circumstances constituting Good Reason hereunder.

 

(a)                Base Salary, Benefit and Award Plans. The Company shall
continue to pay the Executive the semi-monthly payments of the Base Salary then
in effect for one year after the Termination Date. The Company shall also pay on
the Termination Date any amounts due pursuant to the terms of any Benefit Plans
and Award Plans in which Executive was a participant, including, without
limitation, the pro rata amount of any bonus to be paid to Executive for the
fiscal year in which Executive was terminated. Any pro rata bonus shall be paid
at such time when the Company makes bonus payments to its senior executives.
Executive acknowledges that pursuant to the terms of the Benefit Plans, he is
not eligible to continue to participate in the Benefit Plans as a former
employee, except as a participant in the medical, dental, and vision plans for
which the Executive was enrolled in at the time of Termination of Employment as
provided by the COBRA or by state-law continuation of coverage rules. If the
Executive is entitled to COBRA or state-law continuation coverage, then the
Company shall provide the Executive with a lump sum payment equal to 12 months
of the Company’s monthly contribution to the medical, dental, and vision plans
in which the Executive was enrolled in immediately prior to the Termination Date
and the cost of 12 months of insurance coverage which is substantially
equivalent to the remaining Benefit Plans to which Executive was entitled
immediately prior to such termination.

 

(b)               Stock Options; Restricted Stock. All Options and Restricted
Stock granted to Executive shall become fully vested at the Termination Date.
Executive shall have the right to exercise such Options in accordance with the
terms and conditions provided in the applicable stock option plans as if
Executive had continued his employment with the Company, notwithstanding
Executive’s termination.

 



9

 

 

 

(c)                Legal Fees. The Company shall also pay to Executive all legal
fees and expenses incurred by Executive as a result of a Termination Without
Cause or Executive’s resignation for Good Reason (including all such fees and
expenses, if any, incurred in contesting or disputing any such termination or in
seeking to obtain or enforce any right or benefit provided by this Agreement).

 

9.                  Change in Control.

 

(a)                Termination in Connection with a Change in Control.
Notwithstanding any other provision in this Agreement, in the event of a Change
in Control Termination, the Company shall, on the Termination Date, pay the
Executive, in addition to any Base Salary earned but not paid through the
Termination Date and any amounts due pursuant to Award Plans and Benefit Plans
including, without limitation, the pro rata amount of Executive’s anticipated
bonus for the fiscal year in which Executive is terminated, the compensation and
benefits set forth in Section 9(b).

 

(b)               Compensation and Benefits.

 

(i)                 A Termination Payment shall be paid which is equal to the
sum of two and 99/100 (2.99) times the Executive’s annual base salary in effect
on the Termination Date plus two and 99/100 (2.99) times the average annual cash
bonus paid to the Executive for the two immediately preceding fiscal years,
under this Agreement or otherwise (but not including compensation under the
Company’s Shareholder Value Plan) (“Termination Payment”); provided, however,
that in no event shall the amount of the Termination Payment exceed the amount
that would be payable to Executive as Base Salary and bonus compensation (based
on the average annual bonus compensation paid to Executive for the two
immediately preceding fiscal years under this Agreement or otherwise) between
the Termination Date and the date upon which the Executive and the Compensation
Committee of the Board have mutually agreed that the Executive will retire.
Notwithstanding Section 9(a), the Termination Payment shall be calculated and
paid immediately prior to the closing of the transactions constituting a Change
in Control if the Executive receives notice prior to the Change in Control that
his employment will be terminated on or after the Change in Control.

 

(ii)               Executive acknowledges that pursuant to the terms of the
Benefit Plans, he is not eligible to continue to participate in the Benefit
Plans as a former employee, except as a participant in the medical, dental, and
vision plans for which the Executive was enrolled in at the time of Termination
as provided by the COBRA or by state-law continuation of coverage rules. If the
Executive is entitled to COBRA or state-law continuation coverage, then the
Company shall provide the Executive with a lump sum payment equal to 24 months
of the Company’s monthly contribution to the medical, dental, and vision plans
in which the Executive was enrolled in immediately prior to the Termination Date
and the cost of 24 months of insurance coverage which is substantially
equivalent to the remaining Benefit Plans to which Executive was entitled
immediately prior to such termination.

 

(iii)             In lieu of Company Shares issuable upon exercise of any
outstanding and unexercised Options granted to Executive, Executive may, at
Executive’s option, receive an amount in cash equal to the product of (i) the
excess of the higher of the Fair Market Value of Company Shares on the
Termination Date, or the highest per share price for Company Shares actually
paid in connection with any Change in Control of the Company, over the per share
exercise price of each Option held by Executive, times (ii) the number of
Company Shares covered by each such Option. In the event Executive does not
elect to receive a cash payment for any outstanding and unexercised Options
granted to Executive, Executive shall have the right to exercise such Options in
accordance with the terms and conditions provided in the applicable stock option
plans.

 



10

 

 

 

(iv)             The Company shall also pay to Executive all legal fees and
expenses incurred by Executive as a result of a termination described in Section
9(a) of this Agreement (including all such fees and expenses, if any, incurred
in contesting or disputing any such termination or in seeking to obtain or
enforce any right or benefit provided by this Agreement).

 

(c)                Escrow Arrangement. If within 30 days after the effective
date of a Change in Control Executive’s employment has not been terminated, the
Company shall deposit with an escrow agent, pursuant to an escrow agreement
between the Company and such escrow agent, a sum of money, or other property
permitted by such escrow agreement, which is substantially sufficient in the
opinion of the Company’s management to fund the amounts due to Executive set
forth in Section 9(b) of this Agreement. The escrow agreement shall provide that
such agreement may not be terminated until the earlier of (i) Executive’s
employment has terminated and all amounts due to Executive as set forth in this
Agreement have been paid to Executive or (ii) three years after the effective
date of the Change in Control.

 

(d)               Additional Limitation.

 

(i)                 Anything in this Agreement to the contrary notwithstanding,
in the event that the Executive’s Change in Control Benefits, calculated in a
manner consistent with Section 280G of the Code and the applicable regulations
thereunder, would be subject to the Excise Tax, the following provisions shall
apply:

 

(A) If the Change in Control Benefits, reduced by the sum of (1) the Excise Tax
and (2) the total of the federal, state, and local income and employment taxes
payable by the Executive on the amount of the Change in Control Benefits which
are in excess of the Threshold Amount, are greater than or equal to the
Threshold Amount, the Executive shall be entitled to the full amount of Change
in Control Benefits.

 

(B) If the Threshold Amount is less than (x) the Change in Control Benefits, but
greater than (y) the Change in Control Benefits reduced by the sum of (1) the
Excise Tax and (2) the total of the federal, state, and local income and
employment taxes on the amount of the Change in Control Benefits which are in
excess of the Threshold Amount, then the Change in Control Benefits shall be
reduced (but not below zero) to the extent necessary so that the sum of all
Change in Control Payments shall not exceed the Threshold Amount. In such event,
the Change in Control Benefits shall be reduced in the following order: (i) cash
payments not subject to Section 409A of the Code; (ii) cash payments subject to
Section 409A of the Code; (iii) equity-based payments and acceleration; and (iv)
non-cash forms of benefits. To the extent any payment is to be made over time
(e.g., in installments, etc.), then the payments shall be reduced in reverse
chronological order.

 



11

 

 

 

(ii)               The determination as to which of the alternative provisions
of Section 9(e)(i) above shall apply to the Executive shall be made by a
nationally recognized accounting firm selected by the Company (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the Termination Date, if
applicable, or at such earlier time as is reasonably requested by the Company or
the Executive. For purposes of determining which of the alternative provisions
of Section 9(e)(i) above shall apply, the Executive shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of the Executive’s residence on
the Termination Date, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive.

 

10.              Noncompetition. During the Term, the Executive shall not, other
than through the Company or affiliates of the Company, own any interest in any
Multi-Family Residential Property (other than Multi-Family Residential Property
in which the Company or the Partnership has an ownership interest), as partner,
shareholder or otherwise, or engage in the Multi-Family Residential Business,
directly or indirectly, for his own account or for the account of others, either
as an officer, director, shareholder, owner, partner, promoter, employee,
consultant, advisor, agent, manager, or in any other capacity. For a period of
two years after a Change in Control Termination, Executive shall not own any
interest in any Multi-Family Residential Property as partner, shareholder or
otherwise, or directly or indirectly, for his own account or for the account of
others, either as an officer, director, promoter, employee, consultant, advisor,
agent, manager, or in any other capacity, engage in the Multi-Family Residential
Business within 5 miles of any Multi-Family Residential Property owned by the
Company or the Partnership at the time of termination of employment.

 

The Executive agrees that damages at law for violation of the restrictive
covenant contained herein would not be an adequate or proper remedy to the
Company, and that should the Executive violate or threaten to violate any of the
provisions of such covenant, the Company, its successors or assigns, shall be
entitled to obtain a temporary or permanent injunction, as appropriate, against
the Executive in any court having jurisdiction over the person and the subject
matter, prohibiting any further violation of any such covenants. The parties
agree to personal jurisdiction in the courts located in Shelby County,
Tennessee, and agree that venue is appropriate in said County. The injunctive
relief provided herein shall be in addition to any award of damages,
compensatory, exemplary or otherwise, payable by reason of such violation. The
Executive agrees that the Company will be entitled to recover attorney fees and
costs incurred as a result of the Executive’s breach of this Agreement.

 

Furthermore, the Executive acknowledges that this Agreement has been negotiated
at arms’ length by the parties, neither being under any compulsion to enter into
this Agreement, and that the foregoing restrictive covenant does not in any
respect inhibit his ability to earn a livelihood in his chosen profession
without violating the restrictive covenant contained herein. The Company by
these presents has attempted to limit the Executive’s right to compete only to
the extent necessary to protect the Company from unfair competition. The Company
recognizes, however, that reasonable people may differ in making such a
determination. Consequently, the Company agrees that if the scope or
enforceability of the restricted covenant contained herein is in any way
disputed at any time, a court or other trier of fact may modify and enforce the
covenant to the extent that it believes to be reasonable under the circumstances
existing at the time.

 



12

 

 

 

11.              Employment Status. The parties acknowledge and agree that
Executive is an employee of the Company, not an independent contractor. Any
payments made to Executive by the Company pursuant to this Agreement shall be
treated for federal and state payroll tax purposes as payments made to a Company
employee, irrespective whether such payments are made subsequent to the
Termination Date.

 

12.              Notices. All notices or deliveries authorized or required
pursuant to this Agreement shall be deemed to have been given when in writing
and personally delivered or when deposited in the U.S. mail, certified, return
receipt requested, postage prepaid, addressed to the parties at the following
addresses or to such other addresses as either may designate in writing to the
other party:

 

To the Company:

6584 Poplar Avenue

Memphis, Tennessee 38138

Attn: General Counsel

 

To the Executive:

H. Eric Bolton

3290 Kenny Drive

Germantown, Tennessee 38139

 

13.              Entire Agreement. This Agreement contains the entire
understanding between the parties hereto with respect to the subject matter
hereof and shall not be modified in any manner except by instrument in writing
signed, by or on behalf of, the parties hereto; provided, however, that any
amendment or termination of the covenant of noncompetition in Section 10 must be
approved by a majority of the Directors of the Company other than the Executive,
if the Executive is then a director of the Company. This Agreement shall be
binding upon and inure to the benefit of the heirs, successors and assigns of
the parties hereto.

 

14.              Arbitration. Except for requests for injunctive relief and for
damages under Section 10, Noncompetition, any controversy concerning or claim
arising out of or relating to this Agreement shall be settled by final and
binding arbitration in Memphis, Shelby County, Tennessee at a location specified
by the party seeking such arbitration.

 

(a)                The Arbitrators. Any arbitration proceeding shall be
conducted by three Arbitrators and the decision of the Arbitrators shall be
binding on all parties. Each Arbitrator shall have substantial experience and
expert competence in the matters being arbitrated. The party desiring to submit
any matter relating to this Agreement to arbitration shall do so by written
notice to the other party, which notice shall set forth the items to be
arbitrated, such party’s choice of Arbitrator, and such party’s substantive
position in the arbitration. The party receiving such notice shall, within 15
days after receipt of such notice, appoint an Arbitrator and notify the other
party of its appointment and of its substantive position. The Arbitrators
appointed by the parties to the Arbitration shall select an additional
Arbitrator meeting the aforedescribed criteria. The Arbitrators shall be
required to render a decision in accordance with the procedures set forth in
Subparagraph (b) below within 30 days after being notified of their selection.
The fees of the Arbitrators shall be equally divided amongst the parties to the
arbitration.

 



13

 

 

 

(b)               Arbitration Procedures. Arbitration shall be conducted in
accordance with the Uniform Arbitration Act, except to the extent the provisions
of such Act are modified by this Agreement or the subsequent mutual agreement of
the parties. Judgment upon the award rendered by the Arbitrator(s) may be
entered in any court having jurisdiction thereof. Any party hereto may bring an
action, including a summary or expedited proceeding, to compel arbitration of
any controversy or claim to which this provision applies in any court having
jurisdiction over such action in Shelby County, Tennessee, and the parties agree
that jurisdiction and venue in Shelby County, Tennessee are appropriate and
approved by such parties.

 

15.              Applicable Law. This Agreement shall be governed and construed
in accordance with the laws of the State of Tennessee.

 

16.              Assignment. The Executive acknowledges that his services are
unique and personal. Accordingly, the Executive may not assign his rights or
delegate his duties or obligations under this Agreement, except with respect to
certain rights to receive payments as described in Section 7.

 

17.              Headings. Headings in this Agreement are for convenience only
and shall not be used to interpret or construe its provisions.

 

18.              Successors; Binding Agreement. The Company will require any
successor to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a beach of this Agreement and shall entitle Executive to compensation from
the Company in the same amount and on the same terms as Executive would be
entitled to hereunder if Executive terminates his employment for Good Reason.
The Company’s rights and obligations under this Agreement shall inure to the
benefit of and shall be binding upon the Company’s successors and assigns.

 

19.              Section 409A.

 

(a)                Anything in this Agreement to the contrary notwithstanding,
if at the time of the Executive’s “separation from service” within the meaning
of Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death.

 



14

 

 

 

(b)               The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(c)                All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by the Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year. Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

 

(d)               To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).

 

(e)                If the Termination Payment becomes payable under Section
9(b)(i) and the Change in Control does not otherwise constitute a “change in
control event” within the meaning of Section 409A of the Code and the
regulations promulgated thereunder, the Termination Payment shall be paid in
semi-monthly payments for one year.

 

(f)                The Company makes no representation or warranty and shall
have no liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.

 

 

[The remainder of this page is intentionally left blank.]

 

 



15

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

MID-AMERICA APARTMENT

COMMUNITIES, INC.

 

 

By: /s/Robert J. DelPriore

Name: Robert J. DelPriore

Title: EVP, General Counsel

 

 

 

EXECUTIVE:

 

 

/s/H. Eric Bolton, Jr.

H. Eric Bolton, Jr.

 

 



16

 

